Citation Nr: 1137837	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 18, 2009.

2.  Entitlement to an increased disability rating in excess of 50 percent for PTSD, from June 18, 2009, to the present.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 rating decision of the Department of Veterans Affairs Regional Offices (RO) in Atlanta, Georgia.  

In February 2009, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran disagreed with the 30 percent evaluation assigned for PTSD, and during the course of the appeal, the evaluation was increased to 50 percent, effective June 18, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2010, the Board issued a Decision on the appellant's claim for increased ratings.  The Board found that the evidence did not support the appellant's claim for the assignment of a disability rating in excess of 30 percent prior to June 18, 2009, and in excess of 50 percent since June 18, 2009.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims (hereinafter the Court).  The appellant's attorney along with the Secretary submitted before the Court a Joint Motion for Remand.  In that Joint Motion, the parties asked that the Board's Decision of October 2010 be vacated and that the claim be returned to the Board for additional action.  Upon reviewing the claims folder and the Joint Motion, the Court found in favor of the parties and vacated and remanded the claim in May 2011.  The claim is now before the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the course of the appeal, the appellant has asserted that he was unable to work as a result of his service-connected disabilities.  The Court, in issuing the above-noted Joint Motion for Remand, concluded that entitlement to a total disability evaluation based on individual unemployability due to a service member's service-connected disability(ies) (TDIU) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board finds that its jurisdiction in this matter has been triggered and the issue must be REMANDED so that further action on the part of the RO may occur.

Therefore, the issue involving entitlement to a TDIU will be addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by deficiencies in most areas due to symptoms such as flashbacks, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, anger outbursts, irritability, depression, extreme sleeplessness, and Global Assessment of Functioning (GAF) scores ranging from 35 to 55; it is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but no higher, for the appellant's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran proceeding with this issue given the favorable nature of the Board's decision.

The duty to assist has been met as the RO and AMC obtained VA medical records and VA examinations.  The medical information of record is adequate as the examinations were based on a consideration of the medical history, mental status examinations and as the disability was described in sufficient detail so the Board can render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.).  Consequently, the duty to notify and assist has been satisfied, as to those claims now being finally decided on appeal.

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his service-connected PTSD.  For historical purposes, the Veteran was granted service connection for PTSD in a December 2000 rating decision.  A 10 percent disability rating was assigned, effective as of May 30, 2000.  VA received the Veteran's claim for an increased disability rating in July 2003, and the RO subsequently increased the Veteran's disability rating to 30 percent in a May 2004 rating decision, effective as of July 18, 2003.  The Veteran timely appealed this decision to the Board contending that he was entitled to a disability rating in excess of 30 percent.  In February 2009, the Board remanded this matter for a new VA examination and to obtain current treatment records.  Subsequently, in July 2010 the Appeals Management Center (AMC) issued a rating decision increasing the Veteran's disability rating to 50 percent, effective June 18, 2009.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates  the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2011) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to the General Rating Formula, a 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating agencies are charged with the responsibility of being thoroughly familiar with DSM-IV in order to apply the general rating criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2009).

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).

Turning to the relevant evidence of record, a July 2002 VA outpatient treatment record indicates that the Veteran was irritable and had suppressed anger.  He was not homicidal or suicidal, and had no hallucinations.  His insight and judgment were noted to be less than fair, as was his memory.  PTSD was diagnosed, and a GAF score of 35 was assigned.  

In July 2003 the Veteran reported nightmares, flashbacks, night sweats, and depression.  The Veteran stated his nightmares were vivid and had difficulty sleeping.  The Veteran was "oriented times [three] without homicidal or suicidal ideation."  See VA treatment record, dated July 2003.  GAF scores of 45 were indicated in July and August 2003.  Similar findings were made in September 2003.  

The Veteran underwent a VA psychiatric examination in April 2004 where he reported having frequent flashbacks and intrusive thoughts about his time station in Korea from 1952 to 1953.  The Veteran stated that he was irritable, "snappy" and does not sleep well at night.  He has no energy and has lost interest in "doing things."  The examiner noted that the Veteran appeared to be depressed during the examination but was cooperative and anxious.  The Veteran's speech was goal directed and coherent, he was alert and oriented to all three spheres.  The examiner reported that the Veteran, when he had been employed, had been "able to establish and maintain effective work and social relationship[s].  He is retired and says he has no problems getting along with anyone."  Nevertheless, he also said that while he attended church and church functions, he also just sat in the house watching television or merely looking at his fish in a pond.  The appellant's judgment and insight was classified as "fair" and that he denied having any suicidal ideation.  The Veteran was diagnosed with PTSD and GAF score of 55.  See VA examination, dated April 2004.

VA treatment records from September 2004 to September 2005 indicate no change in symptoms and diagnosis from the Veteran's treatment in July 2003.  The treatment records indicate the Veteran is alert, oriented times three, and without homicidal or suicidal ideation.  In addition, he continued to report flashbacks and nightmares of his military experience.  See VA treatment records, dated September 2004 to September 2005.  The Board would further note that when he went for treatment in February 2005, he was waking up four to five times a night, and feared going to sleep.  It was further reported in February 2005 that he was having frequent nightmares, night sweats, depression, and anxiety.  In May of that same year, the appellant complained of crying spells, terrible nightmares, and of only sleeping for one hour before fitfully waking up.  A July 2005 report indicated that the appellant's GAF was 45.  A GAF score of 35 was assigned in September 2005.

In September 2006, the Veteran's GAF score was 55 with continued difficulty sleeping.  In December 2006, the Veteran stated his medications provided minimal relief and he has experienced continued "nightmares, [flashbacks], night sweats, startle reaction, anxiety, and depression occur[ing] [two to three] times weekly. The Veteran was alert, oriented times three, and without homicidal or suicidal ideation.  In March 2007, the Veteran had a GAF score of 55.  He had good eye contact, was able to relate, speech was coherent, had good judgment and insight, but his mood was anxious.  There was no reported homicidal or suicidal ideation.  The veteran expressed distress related to a recent cataract surgery.  He also reported stress regarding his wife's medical condition.  In June 2007, the Veteran again reported his symptoms were ongoing with minimal relief from the medications he was prescribed.  The Veteran was oriented times three, dysphoric mood, intermittently tearful, unremarkable speech quality, speech process was goal oriented, coherent, and judgment and insight were fair.  The Veteran did not have homicidal or suicidal ideation.  The GAF score was measured at 51.  VA treatment records dated October 2007 note the same symptoms reported in June 2007 but the Veteran's GAF score dropped to 48.  In January 2008 and April 2008, the Veteran's GAF score was 51 with no change in symptoms as previously reported.  In October 2008, the Veteran's GAF score was 52.  The Veteran was well groomed, some irritability, spontaneous speech and goal directed, there was no evidence of psychotic symptoms.  In February and May 2009, the Veteran's GAF score was 51 as the Veteran reported continued difficulty coping with his symptoms.  See VA treatment records, dated September 2006 to May 2009.

In June 2009, the Veteran underwent another VA examination where his symptoms included sleep disturbance, recurrent and intrusive distressing recollections of his combat experience, and night sweats.  The Veteran was casually dressed for the examination, had unremarkable psychomotor activity, unremarkable speech, was cooperative, friendly, relaxed and attentive.  He had appropriate affect, with euthymic mood.  He had attention to person and place but not to time.  The Veteran's thought process was unremarkable with no delusions.  However, the Veteran described flashes by him in the periphery of his vision and experienced auditory hallucinations.  The Veteran was able to understand the outcome of behavior and had no inappropriate behavior.  The Veteran did not have homicidal or suicidal ideation and had good impulse control.  He was able to maintain minimum personal hygiene.  The Veteran's memory was mildly impaired.  Although the Veteran and his wife maintain a good relationship, she reported he was "snappy" towards her and other people.  It was further reported that the appellant had further withdrawn from others, that he had decreased the number of times he was going to church, and that he mostly sat around his house watching television or doing something alone in his yard.  The examiner further commented that the appellant was having difficulty falling and staying asleep, and that the appellant was more irritable and prone to anger.  His GAF score was 55.  See VA psychiatric examination, dated June 2009.

The Veteran was treated for his PTSD symptoms in September 2009 where he had good eye contact, was oriented, mood was dysphoric, congruent affect, speech quality was unremarkable, speech process was goal oriented, and had good judgment and insight.  The Veteran denied suicidal and homicidal ideation.  The Veteran reported he was worried about his finances and his wife's health.  The Veteran's GAF score was 55.  See VA treatment record, dated September 2009. 

In February 2010, June 2010 and July 2010, the Veteran was treated for his PTSD at the VA medical center.  The symptoms of his PTSD and GAF remained unchanged (from September 2009). 

The medical evidence shows assignment of GAF scores ranging from 35 to 55, with a good number of the scores ranging from 45 to 50.  As noted above, a GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers); a GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score ranging from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service- connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does distinguish the symptoms that have been produced by the Veteran's PTSD and the other manifestations that may be attributable to a nonservice-connected disorder.  Accordingly, all psychiatric signs and symptoms will be considered herein.

Upon reviewing the record, it is the conclusion of the Board that the evidence supports an evaluation of 70 percent, but no higher, for PTSD.  The evidence shows that the appellant has depression, anger-management problems, sleep deprivation, hypervigilance, nightmares, and irritability.  The Veteran has a strained relationship with his wife and reports little to no social contact with others (except for church attendance).  The record further indicates that the Veteran suffers at least some, if minimal, memory loss and his spatial awareness has diminished.  He also has flashbacks, depression, insomnia, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, panic attacks, intrusive thoughts, restricted/constricted affect, anxiety, auditory hallucinations, and anger outbursts.  In addition, a number of GAF scores have been in the 35 to 55 range indicating, at worst, very serious impairment.

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 70 percent evaluation, but no higher, should be assigned for PTSD from the date in which the Veteran submitted his claim.  38 C.F.R. § 4.7 (2011).  Hence, to this extent the Veteran's claim is granted.

However, it is also the conclusion that the evidence does not support an evaluation in excess of 70 percent.  The Veteran's PTSD is not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  While he was noted on one occasion to have a circumstantial thought process, the remainder of the evidence shows that he does not have gross impairment in thought process.  In addition, no deficits have been noted with respect to the appellant's speech and communication skills.  The Veteran does not suffer from persistent delusions.  While he may suffer from an occasional auditory hallucinations, this symptom alone is insufficient to show total occupational and social impairment.  His behavior is not grossly inappropriate.  The appellant does not report nor is he assessed as being in persistent danger of hurting himself or others.  It was noted that he is occasionally verbally abusive to his wife but he did not appear to be at risk for acting out violently or significantly at risk of self-harm.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  While the Veteran has some memory impairment, he does not have memory loss for the names of close relatives, own occupation, or own name.  None of the various VA health care providers who have provided treatment to the Veteran or who have examined him in conjunction with this claim have concluded that he has total occupational and social impairment due to PTSD.  

Moreover, while the appellant does not socialize, he also reported that he has a relationship, albeit strained, with his wife and immediate family.  Accordingly, total social impairment is not shown.  While the medical evidence hints that the Veteran's PTSD may inhibit his ability to obtain and maintain gainful employment, those same records suggest that other disabilities may be effecting whether the Veteran may work.  Additionally, as previously noted, none of the records show that the Veteran is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Hart, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 70 percent rating from the date of his claim.  However, at no point in time is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged evaluations in this case is not necessary.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he has been hospitalized for this condition during the period of time that is covered by this claim.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the Veteran's service-connected PTSD.  The Veteran's signs and symptoms fit within the criteria for a 70 percent rating.  Moreover, the Veteran has not worked since retiring from his former job in 1985.  He has not insinuated that his retirement was due to or caused by his service-connected PTSD.  There is nothing in the record which suggests that the service-connected disability, solely, has markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.


ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted, from the date of the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The appellant has insinuated that he is unable to obtain gainful employment.  In other words, he has asked that a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU) be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the appellant.  The Court further held that when evidence of unemployability is submitted at the same time that the appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the appellant raised the issue of entitlement to a TDIU during a statement provided to the VA in August 2004.  The Court has found that a TDIU claim has been raised by record.  In other words, in light of Rice, the Board concludes that VA must assess the impact of the appellant's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent interpretive authority as it pertains to 38 C.F.R. § 4.16 (2011).  Copies of all correspondence should be included in the claims folder for review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since July 2010 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).

3.  The AMC should schedule the Veteran for an appropriate VA examination to determine whether the appellant's service-connected disabilities and disorder prevent him from obtaining and maintaining gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities prevent him from working, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's service-connected disabilities do not prevent him from working, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


